UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7285


OPHELIA AZRIEL DE’LONTA, a/k/a Michael Stokes,

                Plaintiff - Appellant,

          v.

GENE JOHNSON, Director/VADOC; L. EDMONDS, Warden/Buckingham
Correctional    Center;    R.    W.    BOOKER,    Assistant
Warden/Buckingham Correctional Center; L. R. MONTALBANO; G.
K. WASHINGTON,

                Defendants - Appellees,

          and

UNKNOWN DEFENDANTS,

                Defendant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:11-cv-00175-JCT-RSB)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ophelia Azriel De’Lonta, Appellant Pro Se.                John Michael
Parsons, Assistant Attorney General, Richmond,           Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Ophelia Azriel De’Lonta appeals the district court’s

order denying relief on her complaint alleging violations under

42   U.S.C.      §   1983    (2006)    and       the   Religious    Land    Use   and

Institutionalized       Persons       Act   (“RLUIPA”),      42    U.S.C.   § 2000cc

(2006).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        De’Lonta v. Johnson, No. 7:11-cv-00175-JCT-RSB

(W.D.    Va.    July   17,   2012).         We    dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            AFFIRMED




                                            3